Citation Nr: 0421039	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed headaches.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected scar of the scalp and 
forehead.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a fracture of the maxilla.  



REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1953 to May 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the RO, which denied 
the veteran's claim of service connection for headaches and 
granted service connection for residuals of a fracture of the 
maxilla and a scar of the scalp and forehead.  

The RO awarded noncompensable evaluations to the foregoing, 
and the veteran contested the initial ratings.  In December 
2002, the RO increased the rating for the service-connected 
scar of the scalp and forehead to 10 percent.  A decision, 
however, awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

The issue of service connection for headaches is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDINGS OF FACT

1.  For the entire period prior to August 30, 2002, the 
service-connected scarring of the scalp and forehead is shown 
to be manifested by no more than moderate disfigurement.  

2.  Beginning on August 30, 2002, the veteran's scar of the 
scalp and forehead is show to be manifested by no more than a 
scar greater than five inches in length with mild depression.  

3.  The service-connected jaw disability is shown to be 
manifested by no more than healed traumatic left maxillary 
fracture with no related functional loss or demonstrated 
displacement.  



CONCLUSIONS OF LAW

1.  Prior to August 30 2002, the criteria for the assignment 
of an initial evaluation of 10 percent, but not higher for 
the veteran's service-connected scar of the scalp and 
forehead have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic 
Code 7800 (2001).  

2.  Beginning on August 30, 2002, the criteria for the 
assignment of a 30 percent for the service-connected scar of 
the scalp and forehead have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Code 7800 (2003).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a fracture of the 
maxilla have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic 
Code 9904-9916 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The mandate in 
Pelegrini was followed in this instance although it was 
promulgated after the February 2003 rating decision that is 
on appeal herein.  

VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  38 
U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claims for increase.  The Board is 
unaware of, and the veteran has not identified, any 
additional evidence which is necessary to make an informed 
decision on the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by a March 2002 letter and the December 2002 
Statement of the Case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and via those documents he has been advised regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran was injured in an automobile accident in service.  
In April 1954, the veteran was thrown from a vehicle when it 
overturned.  He sustained massive lacerations to the scalp, 
but was not unconscious.  

In January 1955, the veteran suffered a compound fracture of 
the maxilla.  On May 1955 separation medical examination 
report, no abnormalities were noted.  

On March 7, 2002, the veteran filed a claim of service 
connection for headaches, a scar of the forehead and scalp 
and the residuals of a fracture to the maxilla.  

On an August 2002 VA medical examination report, the examiner 
indicated that he had reviewed the veteran's claims file.  
The examiner mentioned the veteran's head injury pursuant to 
an automobile accident in service and noted that the records 
did not reflect a loss of consciousness and that skull X-ray 
studies were negative for fractures.  A contemporaneous 
spinal tap was also normal.  

The veteran complained of having pain in the left side of the 
neck that occurred intermittently.  He also reported having 
headaches in the back of the head.  The examiner diagnosed 
intermittent pain and opined that the veteran's headaches 
were not of traumatic origin because they were in the 
bilateral posterior region.  

On an August 2002 VA medical examination, the examiner noted 
that there was no loss of motion or masticatory function 
loss.  There were four missing maxillary teeth that were 
replaced by a maxillary partial denture.  There was no 
limitation of inter-incisal motion.  There was no loss of 
bone.  

Clinical examination revealed no oral pathosis.  The examiner 
noted that there was no dental or oral problem identified and 
opined that there was no loss of teeth due to loss of 
function of the maxilla or mandible.  The final diagnosis was 
that of healed traumatic left maxillary fracture.  

On an August 2002 VA examination, the examiner indicated that 
the veteran incurred a severe laceration to the head and left 
scalp and forehead in 1954 as a result of an automobile 
accident.  The veteran complained of no symptoms.  

The examiner stated that the veteran's scar started adjacent 
to the left eye, traversing the left scalp in a crescent 
shape extending to the left posterior scalp at the upper ear 
level.  The scar was non-tender and non-adherent.  There was 
no ulceration or breakdown of the skin.  

The scar was noted to be palpably depressed, but there was 
minimal underlying tissue loss.  There was no inflammation or 
edema noted.  The scar was white according to the examiner.  
There was no disfigurement as the majority of the scar was 
within the hairline and not visible.  There was no limitation 
of function from the scar.  

By September 2002 rating decision, the RO granted service 
connection for a scar of the forehead and scalp and for 
residuals of a maxillary fracture.  Each disability was 
assigned a no percent evaluation effective on March 7, 2002, 
the date of claim.  The RO denied service connection for 
headaches.  

By a December 2002 decision, the RO assigned a 10 percent 
evaluation for the service-connected scar effective on August 
30, 2002.  

At a January 2004 hearing before the undersigned Veterans Law 
Judge, the veteran testified that his scar was disfiguring.  
According to his, it was approximately 10 inches long and 
required 120 stitches.  He indicated that it was visible when 
his hair was cut short.  

The veteran also stated that his headaches were caused by the 
scar as they were in the scar area.  He testified that there 
were clicking sounds in the jaw when he ate and that he had 
trouble eating certain foods such as steak and roast beef and 
other foods that were hard to chew.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  


Increased Rating for a Scar of the Scalp and Forehead

The veteran's service-connected scar has been rated by the RO 
under the provisions of Diagnostic Code 7800.  The Board 
notes that, effective on August 30, 2002, VA revised the 
criteria for diagnosing and evaluating skin disabilities.  
Diagnostic Code Series 7800.  67 Fed. Reg. 49596 (July 31, 
2002).  

According to the rating criteria in effect prior to August 
2002, 38 C.F.R. § 4.118, Code 7800 (2001), scars of the head, 
face or neck that are slightly disfiguring are rated 
noncompensably disabling and if moderately disfiguring are 10 
percent disabling.  

Higher ratings under Code 7800 may be warranted if 
disfiguring scars of the head, face or neck are severe in 
nature, especially if producing a marked or unsightly 
deformity of the eyelids, lips or auricles (30 percent) or if 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement (50 
percent).  

A Note to Diagnostic Code 7800 provides that, when in 
addition to tissue loss and cicatrisation there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  

Other possibly applicable rating criteria in effect prior to 
August 2002 includes assigning a 10 percent rating for scars 
which are superficial and poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Code 7803 (2001).  

The rating criteria also provide a 10 percent rating for 
scars that are superficial and tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Code 7804 
(2001).  Scars can also be rated based upon limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805 
(2001).  

Pursuant to the revised criteria for Diagnostic Code 7800 
which are currently in effect with respect to disfigurement 
of the head, face, or neck, an 80 percent rating is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement (see below for 
description).  

A 50 percent rating can be assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  

A 30 percent rating is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 10 percent 
rating applies for one characteristic of disfigurement.  

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: A scar five or more inches (13 
or more centimeters (cm.)) in length; a scar at least one-
quarter inch (0.6 cm.) wide at the widest part; the surface 
contour of the scar is elevated or depressed on palpation; 
the scar is adherent to underlying tissue; the skin is hypo- 
or hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); there is underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); or, the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Tissue loss of the auricle is to be 
rated under Diagnostic Code 6207.  

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating also is applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805, as formerly.  

The revised statutory or regulatory provisions may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2003); VAOPGCPREC. 3-2000; see also Rhodan v. West, 12 
Vet. App. 55, 57 (1998), vacated on other grounds by 251 F.3d 
166 (Fed. Cir. 1999).  

Under the old rating criteria, the Board is of the opinion 
that a 10 percent evaluation is warranted for the entire 
period from March 7, 2002 through August 29, 2002 under 
Diagnostic Code 7800.  38 C.F.R. § 4.118 (2001).  

The veteran's scar was noted to be quite long, and according 
to his testimony, the scar was somewhat visible when his hair 
was short.  The August 2002 VA examiner did not indicate 
whether the veteran's hair was short when opining that the 
scar was not visible.  As such, the Board will consider the 
facts as most favorable to the veteran.  See 38 U.S.C.A. 
§ 5107; Gilpin, supra.  

Under the old version of Diagnostic Code 7800, a moderately 
disfiguring scar entailed a 10 percent evaluation.  As the 
veteran's scar is long, somewhat close to the face, and 
visible to some extent at least some of the time, the Board 
deems the scar to be moderately disfiguring.  As such, a 10 
percent evaluation is warranted under the old criteria for 
the period ending August 29, 2002.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001); VAOPGCPREC. 3-2000.  

An evaluation of 30 percent under the old Diagnostic Code 
7800 is not warranted, however.  Such an evaluation would 
require far more disfigurement than the veteran actually 
suffers.  The veteran's scar is at least partially covered by 
hair and does not involve unsightly deformity of the eyelids, 
lips, or auricles.  

The Board notes that the old Diagnostic Code 7803 is not 
applicable, as the veteran's scar has not been shown to be 
poorly nourished or prone to repeated ulceration.  38 C.F.R. 
§ 4.118 (2001).  The veteran's scar, moreover, was not 
painful on examination.  Thus, an evaluation under the old 
Diagnostic Code 7804 is inapplicable.  

Finally, the old version of service connection 7805 is 
inapplicable.  A rating under that Diagnostic Code would 
require limitation of function due to the scar, and the 
August 2002 VA examiner explicitly stated that the veteran 
suffered no scar-related limitation of function.  

With regard to the criteria effective on August 30, 2002, the 
veteran is in receipt of a 10 percent under Diagnostic Code 
7800.  38 C.F.R. § 4.118 (2003).  A 30 percent evaluation 
under this Diagnostic Code is warranted.  

The record reflects that the veteran's scar is more than five 
inches in length and that it is slightly depressed.  As such, 
he has al least two characteristics of disfigurement, and he 
meets the minimum requirements for a 30 percent evaluation 
under Diagnostic Code 7800.  Id.  

A 50 percent evaluation under the new Diagnostic Code 7800 is 
not for application.  There is no visible or palpable tissue 
loss with gross distortion or asymmetry, and the veteran does 
not have four or five characteristics of disfigurement.  Id.  

A rating under the new Diagnostic Codes 7803, 7804, and 7805 
are not warranted because the veteran's scar has not been 
shown to be superficial or unstable, painful, or productive 
of limitation of function.  Id.  

As evident from the foregoing discussion, consideration has 
been given to the potential application of various provisions 
of 38 C.F.R. Parts 3 and 4 whether or not raised by the 
veteran, as required by Schafrath, supra.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of a forehead and scalp scar 
not contemplated in the currently assigned 10 and 30 percent 
ratings permitted under the Schedule.  See also Fenderson, 
supra.  


Increased Rating for Residuals of a Fracture of the Maxilla

The veteran's residuals of a maxillary fracture have been 
rated by the RO under Diagnostic Code 9904-9916.  38 C.F.R. 
§§ 4.20, 4.71a.  

Diagnostic Code 9904 provides that malunion of the mandible 
is evaluated on the basis of the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  A noncompensable evaluation is warranted with 
slight displacement.  A 10 percent evaluation reflects 
moderate displacement, and a 20 percent rating is permitted 
when the displacement is severe.  38 C.F.R. § 4.150.  

Under Diagnostic Code 9916, the code for malunion or nonunion 
of the maxilla, a noncompensable rating is provided for 
slight displacement.  A 10 percent rating is provided for 
moderate displacement and a 30 percent rating is provided for 
severe displacement.  There are no other potentially 
applicable diagnostic codes.  

Upon comprehensive review of the record, the Board concludes 
that a compensable evaluation is not warranted for the 
veteran's disability.  While the veteran has complained of 
difficulty chewing, objective examination has revealed no 
loss of motion or masticatory function.  Indeed, in August 
2002, a VA examiner diagnosed a healed traumatic left 
maxillary fracture.  

As no displacement of the mandible has been shown, no more 
than a zero percent rating under Diagnostic Code 9904 is 
warranted.  

The veteran's maxillary fracture is healed.  No displacement 
has been indicated.  As such, a compensation evaluation under 
Diagnostic Code 9916 cannot be granted.  Id.

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 whether or not raised 
by the veteran, as required by Schafrath, supra.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of a healed left maxillary 
fracture not contemplated in the currently assigned zero 
percent rating permitted under the Schedule.  See also 
Fenderson, supra.  



ORDER

An initial evaluation of 10 percent for the service-connected 
scar of the scalp and forehead is granted for the period 
beginning on March 7, 2002 thorough August 29, 2002, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

An evaluation of 30 percent for the service-connected scar of 
the scalp and forehead beginning on August 30, 2002 is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

A compensable evaluation for the service-connected residuals 
of a fracture of the maxilla is denied.  




REMAND

At his January 2004 hearing, the veteran stated that his 
headaches were caused by his service-connected scalp and 
forehead scar.  On August 2002 VA medical examination, the 
examiner opined that the veteran's headaches were not related 
to trauma in service.  

The examiner, however, indicated that an examination by a 
neurologist might be indicated.  In addition, any other 
treatment records should be obtained for review.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108- 
183, 117 Stat. 2651 (Dec. 16, 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Next, the RO must schedule a VA 
medical examination to determine whether 
the veteran suffers from headaches that 
are related to his service-connected scar 
of the forehead and scalp.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  A rationale for all 
opinions and conclusions must be 
provided.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
Supplemental Statement of the Case that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



